ORDER

PER CURIAM.
Defendants, Harold and Judy Hines, appeal from the grant of summary judgment in favor of plaintiff, Boatmen’s National Bank of Cape Girardeau, for reimbursement of a cashier’s check issued by Bank to defendants.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).